DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ART REJECTION:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al(USPGPUB 2008/0162027  in view of Montemerlo et al(USPGPUB 2012/0083964).
  -- In considering claim 1, the claimed subject matter that is met by Murphy et al(Murphy) includes: 
	1) the warning control device comprising: 
		i) the hardware processor configured to: 
			a) determine whether a section in which the vehicle is travelling is a section prohibited from overtaking is met by the rules enforcement module(205); 
			b) determine whether the vehicle is attempting an overtaking action is mt by the prediction module(202); 
			c) in response to determining that the vehicle is travelling in the section prohibited from overtaking and that the vehicle is attempting the overtaking action is met by the module(205) which commands the vehicle to obey traffic rules.
	- Murphy does not teach: 
				aa) control a warning device connected to the warning control device to warn a driver of the vehicle when the overtaking by the vehicle is not permitted in accordance with driving rules, 
				ab) control the warning device not to warn the driver when the overtaking by the vehicle is permitted in accordance with the driving rules.
	Montemerlo et al(Montemerlo) teaches a driving system which provides warnings to a driver on display(225) based on notifications necessary based on rules for zones that the vehicle is traveling(see: sec[0051]).  It would have been obvious to one of ordinary skill in the art before thee effective filing date of the claimed invention to incorporate the display of Montemerlo into the system of Murphy, since this would have alerted the operator of the vehicle to necessary information.
	is met by the Processing system(104) of Murphy.  Murphy teaches that the system commands to the vehicle to avoid certain sidewalks, roads, driveways, alleys and the like(see: sec[0139])
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the hardware processor is configured to:
		i) acquire a surrounding state of the vehicle travelling, 
		ii) determine, based on the surrounding state, whether the overtaking by the vehicle is permitted in accordance with the driving rules and apply a result of the determination to the control on the warning device is met by the rule enforcement module, which determines moving obstacle detection and prediction module, based on the current location of the vehicle, and the predicted intention of the vehicle and moving obstacle(see: sec[0141]).
  -- Claim 3 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the hardware processor is configured to:
		a) determine a state of a preceding vehicle travelling ahead of the vehicle
		b) perform, based on the state of the preceding vehicle, the determination on whether the overtaking by the vehicle is permitted is met by the prediction module(202) and traffic rule enforcement module providing commands for a vehicle to enter a roundabout fi there is sufficient gap between the vehicles in the roundabout, such that the vehicle may overtake the vehicles already in the roundabout.
  -- Claim 4 recites subject matter that is met as discussed in claim 3 above, as well as:
	1) the hardware processor is configured to:
		a) determine whether the preceding vehicle is stopped is met by the prediction module, determining whether or not objects are present and moving(see: sec[0151]),
		b) make a determination that the overtaking by the vehicle is permitted in response to determining that the preceding vehicle is stopped is met by the traffic rule enforcement module(205), in conjunction with static object detection module, and prediction module(202) determining if there is sufficient gap between the vehicle and other vehicles or bicycles in a roundabout, such that it allows the vehicle to proceed if a collision can be avoided(see: secs[0151-0152]).
  -- Claim 5 recites subject matter that is met as discussed in claim 4 above, as well as:
	1) the hardware processor is configured to make a determination that the preceding vehicle is stopped when a speed of the preceding vehicle is zero is met by the sensor(202) determining if vehicles are stopped, in order to command the subject vehicle based on how other vehicles are moving, in order to comply with traffic rules.
  -- Claim 6 recites subject matter that is met as discussed in claim 5 above, as well as:
	1) the hardware processor is configured to recognize whether the speed of the preceding vehicle is zero or not by using a detection result of a radar sensor connected to the warning control device is met by the processing system determining separation distance and following speed, by use of radar devices and sensors capable of determining movement(see: secs[0125-0126]).
    
  -- Claim 9 recites subject matter that is met as discussed in claim 3 above, as well as:
	1) the hardware processor is configured to:
		i) determine whether the preceding vehicle is an accident vehicle is met by the prediction module(202) monitoring a scene for the presence of other vehicles and determines when vehicles remain stopped(see: sec[0146]), which would inherently indicate some form of accident of problem if the vehicles sensed by the module remain stopped; 
		ii) make a determination that the overtaking by the vehicle is permitted in response to determining that the preceding vehicle is the accident vehicle. Is met by the module(202) determining when vehicles arrived at an intersection or roundabout and determine if there is a gap enough to allow the vehicle to move on through the roundabout and overtake the vehicles already in the roundabout(see: sec[0151]).
  -- Claim 11 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the hardware processor is configured to make a determination that the overtaking by the vehicle is permitted in a case where:
		i) the vehicle is to pass an intersection and the vehicle is to cross an opposing lane opposed to a travelling lane in which the vehicle is travelling and to enter a right turn/left turn lane from the travelling lane to turn right or left at the intersection would have been met by t the prediction module and traffic rule enforcement module, which would have determined whether a vehicle is to pass an intersection, cross an opposing lane based on rules from the traffic rules program of the module(205).
  -- Claim 13 recites a method that substantially corresponds to the device of claim 1, and therefore, is met for the reasons as discussed in the rejection of claim 1 above.  
  -- Claims 14 recites a computer program product that substantially corresponds to the device of claim 1, and therefore, is met for the reasons as discussed in the rejection of claim 1 above, as well as:
	1) the non-transitory computer-readable recording medium on which an executable program is recorded, the program instructing a computer provided in a vehicle to perform the functions described in claim 1 above, is met by the computer readable medium capable of storing and carrying the set of instructions executed by the processor(see: sec[0203]). 
-- Claim 7 recites subject matter that is met as discussed in claim 5 above, as well as:
	1) the hardware processor is configured to recognize whether the speed of the preceding vehicle is zero or not by using images captured by an image sensor connected to the warning control device.
  -- Claim 8 recites subject matter that is met as discussed in claim 5 above.  The examiner takes official notice that use of V2V technology for warning drivers of vehicle states is well known and would have provided beneficial information for allowing the operator of the vehicle to maintain a safe distance from other vehicles.
-- Claim 12 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the hardware processor is configured to control the warning device to call driver's attention when controlling the warning device not to warn the driver is met is met by the display(225) of Montemerlo, which allows customization of the display of warnings such that the driver is only warned for specific situations, while avoiding warning of others, based on the zone the vehicle would have been traveling in
  -- Claim 10 recites subject matter that is met as discussed in claim 9 above.
	As well, the examiner takes Official Notice that use of traffic information acquired from a transportation system and position information about the vehicle is well known and would have been readily beneficial for providing as much information as necessary to the operator of the vehicle of Murphy to ensure that collisions are avoided when operating the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687